DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition that comprises thermoplastic resins that are a polyvinyl acetal, polyvinyl carboxylate, and an olefin-vinyl carboxylate and thermosetting resins that are epoxy-based, phenol-based, urethane-based, melamine, and unsaturated polyester-based and a second component of a compound that has a condensed ring structure, does not reasonably provide enablement for compositions of single resins that include thermoplastic elastomers, polyolefin homopolymers, lactone-based resins, cyclic olefins, polysiloxanes, and the like and other compounds such as plasticizers having non-condensed ring structures.  The specification does not enable any person skilled in the art to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-2, 5-6, 15-17, and 20 can be used as claimed and whether claims 1-2, 5-6, 15-17, and 20 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-2, 5-6, 15-17, and 20, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-2, 5-6, 15-17, and 20 read on any resin and plasticizer composition while the specification discloses thermoplastic resins that are a polyvinyl acetal, polyvinyl carboxylate, and an olefin-vinyl carboxylate and thermosetting resins that are epoxy-based, phenol-based, urethane-based, melamine, and unsaturated polyester-based.
	(b) There is no direction or guidance presented for resins such as thermoplastic elastomers, polyolefin homopolymers, lactone-based resins, cyclic olefins, polysiloxanes, and the like and other non-condensed ring plasticizer compounds.
	(c) There is an absence of working examples concerning thermoplastic elastomers, polyolefin homopolymers, lactone-based resins, cyclic olefins, polysiloxanes, and the like and other non-condensed ring plasticizer.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 20040225048) with evidence from TCI Chemicals Monomers Brochure.
Miura discloses a vibration damping material composition and films thereof.  Concerning claims 1-2, 7, and 9, Miura discloses the damping material composition comprises an organic polymer matrix that is thermoplastic (e.g. thermoplastic elastomer, polyolefins, polyacrylates, polylactic resins, polyvinyl acetate, polyester resins, polycarbonate resins, etc.) or thermosetting (e.g. polyepoxy resins, acrylic rubbers, etc.) and a second component that has a phenol-based compound, wherein this compound has 2 rings (para. 0008-0101; Table 1, compositions 1-2 and 4-5).  Specifically, it is noted that the second component is M1134, M213, B1568, B1567, and B1563, wherein each compound has a carbon that is bonded to other carbons or oxygen, resulting in these atoms being non-hydrogen atoms.  The resulting composition has a tan delta value of at least 3.5 at a temperature range specifically of 1 to 50°C (Table 1, compositions 1-2 and 4-5).  While it is noted that the test frequency and test thickness 
Regarding claim 3, Miura discloses the thermoplastic resin can be vinyl acetate (i.e. vinyl carboxylate) and the like (para. 0040-0046).  With respect to claims 5-6 and 12, given that the materials are the same, the hydroxyl values would be within the claimed ranges.  Concerning claim 13, the second component is found at 80 parts per 100 parts resin (Table 1). Since the materials and contents are the same as that claimed, the loss modulus and properties as claimed are the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 200400225048) in view of Nakamura et al. (US 20110070415) with evidence from TCI Chemicals Monomers Brochure.
Miura discloses the above, including disposing the film between two substrates (para. 0117-0118) but is silent to the addition of plasticizers and the protection layers as claimed.
Nakamura discloses an interlayer having a central layer that has vibration damping properties.  With respect to claim 14, Nakamura discloses the central layer is an ethylene-vinyl para. 0020-0067).  As such, in order to control the resulting tan delta values, one of ordinary skill in the art would have been motivated to have different values of the plasticizer than the second component disclosed by Miura.  Regarding the process steps as claimed, Examiner notes that the phrasing makes the steps to be optional.  Additionally, it is noted that the limitation is regarded to be a product by process limitation, wherein the combination teaches the same materials and structure by blending the compounds.
Concerning claims 16-18, Nakamura discloses the interlayer further comprises two protection layers formed from a polyvinyl acetal and the like, wherein the tan delta maximum peak temperatures of the two protection layers are higher than the central layer and the difference is greater than zero (Tables 1-4; para. 0009-0067).  The addition of the protection layers and the difference of the tan delta maximum temperatures allows for high sound insulation in a wide temperature range (para. 0028).  As such it would have been obvious to one of ordinary skill in the art to dispose the layer of Miura in between the two outer layers of Nakamura, in order to achieve a damping (or sound insulation) effect over a wide temperature range.  With respect to claim 19, the polyvinyl acetal has the claimed degree of acetalization (Tables 1-4, e.g. Examples 1-9; para. 0086-108).  Examiner notes “degree of butyralization” is equivalent to “degree of acetalization” since a butyral is an acetal.  Concerning claim 20, the interlayer is disposed between two glass sheets to form a glass laminate that is damped (para. 0068-0073).  As such, it would have been obvious to dispose the interlayer between two glass sheets, in order to provide damping (or acoustic insulation) over a wide temperature range.

Allowable Subject Matter
Claims 8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeRosa et al. (US 20170028687), Ma et al. (US 20160160024), and Funaya et al. (US 20150239996).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783